F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 8 1998
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    EDITH DARLING,

                Plaintiff-Appellant,

    v.                                                    No. 97-7019
                                                    (D.C. No. 96-CV-189-P)
    McCURTAIN COUNTY BOARD OF                             (E.D. Okla.)
    COMMISSIONERS, also known as
    Board of County Commissioners of
    McCurtain County, Oklahoma,

                Defendant-Appellee.




                            ORDER AND JUDGMENT *



Before BALDOCK, BARRETT, and MURPHY, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff, Edith Darling, appeals the district court’s grant of summary

judgment in favor of the defendant, McCurtain County Board of Commissioners,

in her 42 U.S.C. § 1983 civil rights action, and the dismissal of her pendent

state claims. “We review the grant or denial of summary judgment de novo,

applying the same legal standard used by the district court pursuant to

Fed. R. Civ. P. 56(c).” Goldsmith v. Learjet, Inc., 90 F.3d 1490, 1493 (10th

Cir. 1996). Summary judgment is appropriate if “there is no genuine issue as to

any material fact and . . . the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c).

      We construe the factual record and reasonable inferences therefrom in

the light most favorable to Ms. Darling, as the nonmovant. See Gullickson v.

Southwest Airlines Pilots’ Ass’n, 87 F.3d 1176, 1183 (10th Cir. 1996).

Ms. Darling claims the deputy sheriff of McCurtain County forcibly entered her

home without a warrant, forcibly seized her and placed her into involuntary

protective custody in violation of her Fourth Amendment and due process rights.

Ms. Darling claims that the deputy did not comply with the requirements of

Oklahoma’s emergency detention and protective custody statute, Okla. Stat. Ann.

tit. 43A, § 5-207, though she does not dispute that the deputy received prior

authorization from a state district court judge to take her into protective custody.

However, she does dispute defendant’s evidence that she was suicidal and


                                          -2-
intoxicated at the time she was taken into custody, and she claims that the deputy

sheriff used excessive force when taking her into custody. These disputed issues

are not material, however, because Ms. Darling has not presented evidence that

defendant is liable for the deputy’s actions. See Lawmaster v. Ward, 125 F.3d

1341, 1346-47 (10th Cir. 1997) (“A fact is ‘material’ only if it may affect the

suit’s outcome.”).

      Municipal liability in § 1983 cases is limited to deprivation of federally

protected rights caused by action taken pursuant to official municipal policy.

See Monell v. Department of Social Servs., 436 U.S. 658, 691 (1978).

      The plaintiff must . . . demonstrate that, through its deliberate
      conduct, the municipality was the “moving force” behind the injury
      alleged. That is, a plaintiff must show that the municipal action was
      taken with the requisite degree of culpability and must demonstrate a
      direct causal link between the municipal action and the deprivation
      of federal rights.

Board of County Comm’rs v. Brown, 117 S. Ct. 1382, 1388 (1997).

As thoroughly discussed by the district court in its order, Ms. Darling presented

no facts demonstrating such a causal link between the alleged actions by the

deputy sheriff and the Board of County Commissioners. Her conclusory

allegations that the deputy acted pursuant to an unconstitutional, established

county policy in taking her into protective custody, or that the county had an

inadequate training program for sheriffs and their deputies regarding protective

custody seizures are unsupported by any evidence and, thus, are insufficient to

                                         -3-
defeat summary judgment. See White v. York Int’l Corp., 45 F.3d 357, 360

(10th Cir. 1995) (conclusory allegations will not defeat properly supported motion

for summary judgment).

      We have carefully reviewed the record on appeal and we conclude the

district court properly granted summary judgment to defendant on Ms. Darling’s

§ 1983 claim, and we discern no abuse of discretion in its decision to dismiss her

pendent state claims. The judgment of the United States District Court for the

Eastern District of Oklahoma is AFFIRMED substantially for the reasons set forth

in its order dated January 24, 1997.



                                                    Entered for the Court



                                                    James E. Barrett
                                                    Senior Circuit Judge




                                         -4-